DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 0 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/24/2020.  These drawings are acceptable.

Claim Status
Claims 1-8, 10, 11, 13, and 15-20 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-8, 10, 11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (Locke; US 2018/0308475) in view of Castor et al. (Castor; US 2018/0054695). 
As per claim 1, Locke teaches an alarm system (the system as shown in FIGS. 1-4, for examples) comprising,
a plurality of client stations, and a hub station configured to communicate bi-directionally with the plurality of client stations (one or more installed devices which are in communication with a fire alarm panel 102; see e.g. para. [0058] and FIG. 3);
each client station of the plurality of client stations includes a client station housing (the system includes one or more installed devices 134, 142, 152 etc. [see e.g. ¶ 0046], wherein the one or more devices can include housings for carrying the integrated electronic components; see e.g. para. [0088]) and comprising within the client station housing:  
a client station speaker (a speaker provided in installed devices 134, 142, and 152, see e.g. para. [0046] and [0089], wherein the installed devices are installed separately from panel 12 using a communication link 9, see e.g. FIG. 1); 
a client station microphone (the installed device include an audio transducer for detecting speech; see e.g. para. [0046]); 
a client station controller (the installed devices may include one or more controllers for carrying out one or more functionalities of the installed devices i.e. detecting and reporting or transmitting detected conditions; see e.g. para. [0064-65]), 
wherein each client system is configured for:
the one or more installed devices are configured to report back to the panel using a wireless network interface; see e.g. para. [0069], wherein the system further teaches that information can be communicated to the installed devices, see e.g. para. [0046], which means that the communication between the panel 12 and the installed devices is bidirectional using a buildings internet protocol local area network (LAN), see e.g. para. [0003], which is short range network); and 
communicating, bi-directionally, with a central station controller of a central station through the hub station (communicate [transmitting and receiving] to a remote connected services server through internet 14, see e.g. FIGS. 1-4 and para. [0107]),
wherein the hub station configured to bi-directionally communicate with the plurality of client stations over the short range telecommunication network and to bi-directionally communicate with the central station over a long range telecommunication network (the panel [102 or 202] is able to communicate bidirectionally using local LAN [which is short range telecommunication network] with the installed devices and to the remote server using internet [which is a long range telecommunication network]; see e.g. FIGS. 1-4, para. [0003], [0046] and [0107]), 
wherein a hub station housing of the hub station includes a host controller (panel controller 414), the host controller configured for receiving a first data, from one or more the plurality of client stations, representing first sounds received from the client station microphone and transmitting to the central station the first data (as discussed earlier, generated sounds [interpreted as first data] can be received from microphones [see e.g. ¶ 0089, ¶ 0106] of the one or more installed devices and transmitting to a remote server, see e.g. para. [0106-107]); 
wherein the alarm system is configured for a determining sound source location within or proximate one of a plurality of architectural zones throughout which the plurality of client stations are location of a sound source location within one or more architectural zones of a building 90, where the devices are installed or distributed, is determined; see e.g. para. [0135-0137]) and for transmitting the sound source location to the central station through the hub station (as discussed earlier, the sound from the one or more installed devices can be communicated to a remote server through the panel; see e.g. FIGS. 1-4 and [0106-107] and [0135-137]).  
Locke does not explicitly teach that a client station power transformer and triangulating the sound source location. 
Castor, however, teaches that one or more client stations which can be connected to an AC power (see e.g. para. [0063]) which means the client device comprises a transformer which down-converts the supplied AC power to a level desired for its operation. Locke and Castor are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for cost reduction by avoiding components burnouts due to high voltage or by not using additional components for location determination.   
Locke and Castor do not teach triangulating the sound source location. 
Fulton, however, teaches triangulating a sound source location using at least three acoustic sensors 20, see e.g. para. [0101] and FIG. 9, wherein the disclosed sensors triangulate a sound source location (as discussed) within or proximate one of a plurality of architectural zones throughout which they are distributed in case of close quarters as suggested by Fulton (see e.g. para. [0016-17]). Locke, Castor and Fulton are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for greater accuracy in tracking an event in urban environment as well as in close quarters as suggested by Fulton (see e.g. para. [0016-17] and [0094]). 

As per claim 2, the system of claim 1 as taught by Locke, Castor and Fulton, wherein the short range telecommunications network is a local area network or a personal area network (Locke teaches communicating over short range telecommunication network or a local area network for communication between the installed devices and the panel; see e.g. para. [0003]). 

As per claim 3, the system of claim 2 as taught by Locke, Castor and Fulton, wherein the client station is configured for transmitting to the central station via the hub station the first data representing first sounds received from the client microphone (Locke teaches that communicating to the central server is through the security panel sounds received from the one or more installed devices; see e.g. para. [0105-107]). 

As per claim 4, the system of claim 3 as taught by Locke, Castor and Fulton, wherein the client station is configured for transmitting from a client speaker second sounds obtained from second data received from the central station through the hub station (Locke teaches transmitting, from the installed devices, one or more sound data as discussed earlier [see e.g. para. [0105-107]], wherein subsequent data after a first blip can be interpreted as second sound data received at the server through the panel 102 or 202; see e.g. FIGS. 1-4).  

As per claim 5, the system of claim 4 as taught by Locke, Castor and Fulton, wherein Locke does not teach that the claimed subject matter comprising a client station display screen integrated into the client station housing and operationally connected to the client station controller. 
Castor, however, teaches a client station display screen integrated into the client station housing (a display integrated into a monitoring station to display information; see e.g. para. [0055-57],) and operationally connected to the client station controller (the display is connected to a controller of the device itself as well as another device where a notification is sent to another device 122 is sent and displayed; see e.g. FIG. 1 and para. [0055-57]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention that the installed devices of Locke are equipped with a display in order to display desired information which would provide audio (see e.g. Locke, para. [0046]) as well as video information to occupants which in turn would increase compliance of the occupants. 

As per claim 6, the client station of claim 5 as taught by Locke, Castor and Fulton, wherein Locke does not explicitly teach the client station is configured for transmitting from the client station display first images obtained from third data received from the central station through the hub station.
As discussed earlier, Locke teaches a plurality of audio data streams [including a first stream, a second stream, a third stream and so forth] are transmitted and received between the installed devices and the remote server through the panel (see e.g. para. [0105-107]). The disclosed system of Castor teaches that a monitoring device can comprise an integrated display which can display information transmitted from another device (see e.g. para. [0055-57]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention that the installed devices of Locke are equipped with a display in order to display desired information (first, second or third data) which would provide audio (see e.g. Locke, para. [0046]) as well as video information to occupants which in turn would increase compliance of the occupants. 

As per claim 7, the system of claim 6 as taught by Locke, Castor and Fulton, comprising a client station image sensor integrated into the client station housing and operationally connected to the client station controller (Locke teaches that an installed device comprises a surveillance camera device 33 which includes audio system 408-2, see e.g. para. [0073; which is connected to a client station controller i.e. the image data storage and/or processor [at least temporarily], wherein the camera can be either integrated into the installed device or can be installed separately since it would be patentably indifferent because an integrated camera predictably serve the same function as camera mounted separately suggested by MPEP 2144.04, section V, part B). 

As per claim 8, the system of claim 7 as taught by Locke, Castor and Fulton, wherein Locke does not explicitly teach the client station is configured for transmitting to the central station via the hub station fourth data representing second images received from the client station image sensor. 
As discussed earlier, Locke teaches a plurality of audio data streams [including a first stream, a second stream, a third stream and so forth] are transmitted and received between the installed devices and the remote server via the panel (see e.g. para. [0105-107]). Locke further teaches that an installed device may include an image sensor (see e.g. para. [0073]). It would have been obvious to one or ordinary skill in the art to transmit the audio data as well as the video data received from the image sensor in order to better equip the authorities responding to an emergency situation. 

As per claim 10, the system of claim 9 as taught by Locke, Castor and Fulton, wherein Locke does not explicitly teaches that the client station including an auxiliary power source within the client station housing and operationally connected to the client station controller.
Castor, however, teaches a client station including an auxiliary power source within the client station housing and operationally connected to the client station controller (a mobile device including battery (see e.g. table 1), wherein all the components are directly or indirectly connected to a processor (see e.g. figure 1). Locke, Castor and Fulton are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for a portable device which would increase its functionality and usability. 

As per claim 11, the client station of claim 10 as taught by Locke, Castor and Fulton, wherein Locke does not teach that the auxiliary power source comprises batteries. 
Castor, however, teaches a client station including an auxiliary power source within housing and operationally connected to client station controller (the disclosed monitoring device[s] 110 comprises a battery, see e.g. para. [0061], or can be plugged into AC power, para. [0055], which means the disclosed monitoring system can be designed with an auxiliary power source or battery inside a housing, wherein the battery would be connected to rest of electronic circuitry (including one or more controllers) to provide necessary power for their operation[s]). 
Locke, Castor and Fulton are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for a portable device which would increase its functionality and usability. 

As per claim 15, the system of claim 1 as taught by Locke, Castor and Fulton. Even though the disclosed system of Locke suggests the panel comprises a speaker 89 (see e.g. FIG. 2B) contrary to the claimed hub station housing is speaker-less, Locke teaches that one or more data received from the installed devices is forwarded to a remote server which has deep learning capabilities (see e.g. para. [0140]) to better analyze the data. It would have been obvious to one of ordinary skill in the art that a speaker would be irrelevant in situations where the received data from the installed devices would be forwarded [the hub or panel acts as an access point] to the remote server for analysis. Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teachings of Locke and Castor for an obvious design variant system with a speaker-less hub or panel in order to reduce size of the panel or minimize cost of the panel. 

As per claim 16, it is interpreted and rejected as claim 1 since the claim subject matter of claim 16 is broader in scope of claim 1 and all the claimed components and/or method steps are included in analysis of merits of claim 1. 

As per claim 17, the method of claim 16 as taught by Locke, Castor and Fulton, comprising: transmitting to the central station via the hub station first data representing first sounds received from a client station microphone of the client station, the client station microphone being operationally connected to the client station controller (as discussed in analysis of merits of claim 1, Locke teaches that sound data [first data representing sounds] from the one or more installed devices can be transmitted to the server through the panel [see e.g. ¶0105-¶0107], wherein the microphone of the installed device are connected to one or more controller of the installed devices i.e. processing controller, transmitting controller etc. [see e.g. ¶0089] in order to process the sound and transmit the sound). 

As per claim 18, The method of claim 17 as taught by Locke, Castor and Fulton, comprising: transmitting from a client station speaker of the client station, second sounds obtained from second data received from the central station through the hub station, the client speaker being operationally connected to the client station controller (as discussed earlier, Locke teaches that sound data [first data or any subsequent data representing sounds] from the one or more installed devices can be transmitted to the server through the panel [see e.g. ¶0105-¶0107] or received from speakers of the installed devices [see e.g. ¶0046], wherein the speaker of the installed device are connected to one or more controller of the installed devices i.e. digital to analog processing controller, receiving controller etc. [see e.g. ¶0042-43] in order to process the sound and output the sound). 

As per claim 19, the method of claim 18 as taught by Locke, Castor and Fulton, wherein Locke does not teach that the method further comprising: transmitting from a client station display of the client station, first images obtained from third data received from the central station through the hub station, the client station display being operationally connected to the client station controller.
As discussed earlier, Locke teaches a plurality of audio data streams [including a first stream, a second stream, a third stream and so forth] are transmitted and received between the installed devices and the remote server through the panel (see e.g. para. [0105-107]). The disclosed system of Castor teaches that a monitoring device can comprise an integrated display which can display information transmitted from another device (see e.g. para. [0055-57]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention that the installed devices of Locke are equipped with a display in order to display desired information (first, second or third data) which would provide audio (see e.g. Locke, para. [0046]) as well as video information to occupants which in turn would increase compliance of the occupants. 

As per claim 20, the method of claim 18 as taught by Locke, Castor and Fulton, wherein Locke does not explicitly teach that the method comprising: transmitting to the central station via the hub station fourth data representing images received from a client image sensor of the client station, the client station image sensor being operationally connected to the client station controller. 
As discussed earlier, Locke teaches a plurality of audio data streams [including a first stream, a second stream, a third stream and so forth] are transmitted and received between the installed devices and the remote server via the panel (see e.g. para. [0105-107]). Locke further teaches that an installed device may include an image sensor or camera (see e.g. para. [0073]), wherein it would be obvious that the image sensor is connected to one of ordinary skill in the art that the disclosed camera system can be 
Therefore, it would have been obvious to one or ordinary skill in the art to transmit the audio data as well as the video data received from the image sensor in order to better equip the authorities responding to an emergency situation.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Castor, Fulton, as applied to claims 1 above, and further in view of Chen (Chen; US 2009/0016498). 
As per claim 13, the system of claim 1 as taught by Locke, Castor and Fulton. Even though the disclosed references do not teach that the long range telecommunications network is one or more Public Switched Telephone Networks (PTSN), the internet and PTSN are used interchangeably. 
For example, Chen teaches that internet and PSTN can be used interchangeably (see e.g. para. [0011]). Similarly, it would have been obvious to a skilled person to use PSTN for communication of audio/video data in the disclosed references by Locke and/or Castor. 
Locke, Castor, Fulton and Chen are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing infrastructure cost of dedicated cable or fiber optic lines. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD ADNAN/Examiner, Art Unit 2688